Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) filed on 6/16/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-6, 8, 9, 11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0336332 (Singh) in view of US 9,769,368 (Morford et al)
As to claim 1, Singh teaches a method for associating an image capturing device (108, fig 1, see paragraphs 18, 26 and 27) with a first mobile device (104, fig 1), the method comprising: 
obtaining a unique pattern with a sensor in the first mobile device, the unique pattern being obtained from the image capturing device, the first mobile device being within a proximity of the image capturing device sufficient to allow the sensor to obtain the unique pattern (device 104 obtains pattern such as QR code displayed on device 108, see paragraphs 35, 65 and 82, steps 216+220+236+240 of fig 2 or 708+712 of fig 7
sending a request to pair the first mobile device with the video capturing device based in part on the unique pattern to the video capturing device, the request including a first unique identifier for the first mobile device (see paragraphs 42 and 86 step 244 of fig 2 or step 744 of fig 7); and
receiving a pairing notification from the video capturing device upon successful association of the video capturing device with the first mobile device (subsequent messages after the sending in steps 244 or 744 confirm a successful association, see paragraphs 43 and 89 and step 756 fig 7).
What is lacking from Singh is the image capturing device being an video capturing device.
In analogous art, Morford teaches that a camera device such as that taught by Singh as the companion device can include video input capability ("camera device 102 may include a camera or video capture input," col. 2, In. 41-53).
It would have been obvious to apply this teaching of Morford into Singh so as to enhance the user experience with the camera device.
As to claim 2, Singh further teaches wherein the unique pattern includes at least one of a QR code, a random code, a set of successive black and white screens in a random order, a bar code, a sound, a set of instructions to cause a motion-based pattern of the first mobile device, a face recognition signal, a fingerprint signal, or a voice recognition signal (see paragraphs 29, 35 and 65).
As to claim 4, Singh further teaches wherein the unique pattern is a QR code displayed on a display of the video capturing device (see paragraph 30
As to claim 5, Singh further teaches wherein the QR code encodes a second unique identifier and further comprising decoding the unique pattern to determine the second unique identifier (see paragraphs 39-42, shared secret/key known to both device 104 and 108 [~first and second unique identifiers] extracted from visual pattern which can be a QR code [~decoding]).
As to claim 6, Singh further teaches wherein the second unique identifier is the first unique identifier for the first mobile device (see paragraphs 39-42, shared secret/key known to both device 104 and 108 [~first and second unique identifiers]).
As to claim 8, Singh further teaches wherein the QR code encodes an encryption key data object and further comprising decoding the unique pattern to determine an encryption key (see paragraph 26).
As to claim 9, Singh further teaches encrypting the request before sending it using the encryption key (see paragraphs 26, 50 and 51).
As to claim 11, Singh further teaches wherein the sending further comprises sending the request to a cloud system associated with the video capturing device, the cloud system configured to transfer the request to the video capturing device via wireless communications (see figure 7, element 604 and steps 744-756).
As to claim 15, Singh further teaches wherein the cloud system is configured to transfer the request to the video capturing device upon determining that the association with the first mobile device is appropriate (see paragraph 89).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0336332 (Singh) in view of US 9,769,368 (Morford et al) as applied to claim 5 above, and further in view of Well Known Prior Art (Official Notice).
As to claim 7, Singh further teaches wherein the second unique identifier is a communication network identifier of the video capturing device (see paragraph 82), but fails to teach that said identifier is one of a phone number or an email address.
Examiner takes Official Notice that it was well known to one of ordinary skill in the arts to utilize one of a phone number or email address as a network identifier for a device.
It would have been obvious to apply this teaching into Singh so as to provide for a more user friendly identifier (phone numbers and email addresses more user friendly than IP or MAC addresses).
Allowable Subject Matter
Claims 10, 12-14 and 16-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAZDA SABOURI whose telephone number is (571)272-8892.  The examiner can normally be reached on 10 am-7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAZDA SABOURI/Primary Examiner, Art Unit 2641